Citation Nr: 0210006	
Decision Date: 08/16/02    Archive Date: 08/21/02

DOCKET NO.  95-01 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to a rating in excess of 60 percent for pulmonary 
tuberculosis with thoracoplasty and resection of six ribs.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel







INTRODUCTION

The veteran had active service from December 1941 to April 
1942 and from August 1945 to February 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of June 1994, from 
the Manila, Philippines, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The RO denied entitlement to an evaluation greater than 60 
percent for service connected pulmonary tuberculosis (PTB), 
chronic, moderately advanced, right, inactive with 
thoracoplasty and resection of 6 ribs, right.

The Board remanded the claim in June 1997 and June 1999 for 
additional development.  In June 1999, the Board granted 
entitlement to a total disability rating for compensation 
purposes based on individual unemployability and the RO 
assigned an effective date from February 1994.  

In June 2000 the RO most recently affirmed the determination 
previously entered.

In June 2002 the RO denied entitlement to service connection 
for pulmonary emphysema as secondary to service-connected 
PTB, and special monthly compensation by reason of being in 
need of aid and attendance or on account of being housebound.

In June 2002 the veteran's representative submitted a 
statement on his behalf addressing the denial of entitlement 
to service connection for pulmonary emphysema as secondary to 
service-connected PTB.

The case has been returned to the Board for further appellate 
review.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the or 
by the United States Court of Appeals for Veterans Claims 
(CAVC) for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the CAVC.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.

As the Board noted earlier, the RO denied entitlement to 
service connection for pulmonary emphysema as secondary to 
service-connected PTB when it issued a rating decision in 
June 2002.  The service representative filed a notice of 
disagreement with the above determination.

Where there has been an initial RO adjudication of a claim 
and a notice of disagreement as to its denial, the claimant 
is entitled to a statement of the case, and the RO's failure 
to issue a statement of the case is a procedural defect 
requiring remand.  Godfrey v. Brown, 7 Vet. App. 398 (1995); 
Manlincon v. West, 12 Vet. App. 238 (1999).

In the veteran's case at hand, the RO has not had an 
opportunity to issue a statement of the case as to its denial 
of entitlement to service connection for pulmonary emphysema 
as secondary to service-connected PTB.

The Board observes that recently published regulations, 
effective February 22, 2002, permit the Board to obtain 
evidence and cure procedural defects without remanding.  They 
were not intended to preclude a remand in these 
circumstances.  See 67 Fed. Reg. 3,099-3,016 (Jan. 23, 2002) 
(to be codified at 38 C.F.R. § 19.9, 19.31, 20.903 and 
20.1304).  The lack of a statement of the case after a notice 
of disagreement is such a matter.  

Furthermore, the issue placed in appellate review is 
inextricably intertwined with the previously prepared and 
certified issue of entitlement to an increased evaluation for 
PTB.  This is another matter which must be remanded under the 
recently published regulations.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West Supp. 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).

Accordingly, this case is remanded to the RO for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The RO should issue a statement of 
the case as to its denial of entitlement 
to service connection for pulmonary 
emphysema as secondary to service-
connected PTB.  The veteran should be 
advised of the need to timely file a 
substantive appeal if he wishes appellate 
review.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The Board intimates 
no opinion as to any final outcome warranted.  The appellant 
need take no action unless otherwise notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board is appealable to the CAVC.  This remand 
is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


